DETAILED ACTION
Floor Cleaner 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1,2,4-5,7-12,14-20,22-28 are rejected under 35 U.S.C. 103 as being unpatentable over De Wit et al. (US 9186032 B2) in view of Pan et al (Functional Textiles for Improved Performance, Protection and Health) 
Regarding claim 1, De Wit et al. teach a floor cleaner (cleaning device 1; figure 8) comprising: a vacuum source (col 6 lines 25-28); a base (housing 2; figure 1) movable over a surface to be cleaned, the base having a suction inlet (inlet 13; figure 2) in fluid communication with the vacuum source; a motor (col 7 lines 13-18) mounted to the base; a brushroll supported by the base rotatable about an axis and operably connected to the motor (rotatable brush 3; figure 1); wherein the brushroll includes a cleaning medium configured to contact the surface to be cleaned; 
De Wit teaches the cleaning medium may comprise of wide range of materials one of the materials disclosed is polyester (brush elements 18; figure 2,4,8; col 5 lines 30-36, col 7 lines 49 -51).
However, De Wit fails to explicitly disclose that cleaning medium material is hydrophobic.
Pan discloses that polyester fabrics can be rendered hydrophobic by using water -repellent silicone coating procedure (See 15.3.1  Research Review section)
Beskow discloses the use hydrophobic material to be use for the brushroll (foam cylinder 702, figure 7a; para 0083, 0086) within a floor cleaning device. 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified De Wit to include the teachings of Pan so that cleaning medium includes a hydrophobic textile material. This modification would in result more water being able to coalesced with the dirt since water can easily be removed from the brushroll since it is not absorbed.  
Regarding claim 2, modified De wit et al. teach wherein the textile material is a tufted microfiber material (col 7 lines 47-51).
Regarding claim 4, modified De wit et al. teach wherein the fibers include polytetrafluoroethylene (col 5 lines 30-37, PTFE is also known as polytetrafluoroethylene).
	Regarding claim 5, modified De wit et teach the textile material is formed by fibers coated or treated for a hydrophobic surface (see Pan 15.3.1 Research Review Section).
	 Regarding claim 7, modified De wit et al. teach where the material forming the textile material has a hydrophobicity measured by a contact angle in a range from 90°  to 135° (is well known that a surface is hydrophobic when its static contact angle θ is > 90°).
Regarding claim 8, modified De wit et al. teach where the material forming the textile material has a hydrophobicity measured by a contact angle greater than 135°( it is well known that a surface is hydrophobic when its static contact angle θ is > 90°).
Regarding claim 9, modified De wit et al. teach wherein the material forming the textile material has a hydrophobicity measured by a contact angle in a range from 65° to 100° it is well known that a surface is hydrophobic when its static contact angle θ is > 90°).
Regarding claim 10, modified De Wit et al. teach the base having a front end and a rear end, where the brushroll is positioned that a portion of the cleaning medium extends forward of the front end (see figures 5-6)
Regarding claim 11, modified De Wit et al. teach the brushroll is a first brushroll, the base including a second brushroll offset from and parallel to the first brushroll (see figures 5-6)
Regarding claim 12, modified De wit teaches where the base further includes a plurality of tufted bristles (brush elements 18, col 7 lines 47-51).
Regarding claim 14, modified De Wit et al. no hydrophilic cleaning media other than, optionally, the plurality of tufted bristles (cleaning medium of De wit as modified by Pan is treated to be hydrophobic).
Regarding claim 15, modified De Wit et al. teaches wherein the base includes no hydrophilic cleaning media (cleaning medium of De wit as modified by Pan is treated to be hydrophobic).
Regarding claim 16, De wit et al. teach a floor cleaner (cleaning device 1; figure 8) comprising: a vacuum source (col 6 lines 25-28); a base movable (housing 2; figure 1) over a surface to be cleaned, the base having a suction inlet (inlet 13, figure 2) in fluid communication with the vacuum source; a cleaning medium supported by the base configured to contact the surface to be cleaned;
De Wit teaches the cleaning medium may comprise of wide range of materials one of the materials disclosed is polyester (brush elements 18; figure 2,4,8; col 5 lines 30-36, col 7 lines 49 -51).
However, De Wit fails to explicitly disclose that cleaning medium material is hydrophobic.
Pan discloses that polyester fabrics can be rendered hydrophobic by using water -repellent silicone coating procedure (See 15.3.1  Research Review section)
Beskow discloses the use hydrophobic material to be use for the brushroll (foam cylinder 702, figure 7a; para 0083, 0086) within a floor cleaning device. 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified De Wit to include the teachings of Pan and Beskow so that cleaning medium includes a hydrophobic textile material. This modification would in result more water being able to coalesced with the dirt since water can easily be removed from the brushroll since it is not absorbed.  
Regarding claim 17, modified De wit et al. teach wherein the textile material is a tufted microfiber material (col 7 lines 47-51).
Regarding claim 18, De wit et al. as modified Pan and Beskow  teach wherein the textile material is formed by fibers made from a hydrophobic material (see Pan 15.3.1 Research Review Section)
Regarding claim 19, modified De wit et al. teach wherein the fibers include polytetrafluoroethylene (col 5 lines 30-37, PTFE is also known as polytetrafluoroethylene).
Regarding claim 20, modified De wit et teach the textile material is formed by fibers coated or treated for a hydrophobic surface (see Pan 15.3.1 Research Review Section).
Regarding claim 22, De wit et al. teach where the material forming the textile material has a hydrophobicity measured by a contact angle in a range from 90°  to 135° (it is well known that a surface is hydrophobic when its static contact angle θ is > 90°).
Regarding claim 23, De wit et al. teach where the material forming the textile material has a hydrophobicity measured by a contact angle in a range from 90°  to 135° (is well known that a surface is hydrophobic when its static contact angle θ is > 90°).
Regarding claim 24, De wit et al. teach where the material forming the textile material has a hydrophobicity measured by a contact angle greater than 135°( it is well known that a surface is hydrophobic when its static contact angle θ is > 90°).
Regarding claim 25, modified De Wit et al. wherein the cleaning medium further includes a plurality of tufted bristles (see bristles brush elements 18, col 7 lines 47-51).
Regarding claim 26, modified De Wit et al. teaches wherein the tufted bristles are hydrophobic.
Regarding claim 27, modified De Wit et al. no hydrophilic cleaning media other than, optionally, the plurality of tufted bristles (cleaning medium of De wit as modified by Pan is treated to be hydrophobic).
Regarding claim 28, modified De Wit et al. teaches wherein the base includes no hydrophilic cleaning media (cleaning medium of De wit as modified by Pan is treated to be hydrophobic).
Claims 1,3,7-11,16,18,22-24 are rejected under 35 U.S.C. 103 as being unpatentable over De Wit et al. (US 9186032 B2) in view of Beskow ( US 20080148512 A1).
Regarding claim 1, De wit teaches a vacuum source (col 6 lines 25-28); a base (housing 2; figure 1) movable over a surface to be cleaned, the base having a suction inlet (inlet 13; figure 2) in fluid communication with the vacuum source; a motor (col 7 lines 13-18) mounted to the base; a brushroll supported by the base rotatable about an axis and operably connected to the motor (rotatable brush 3; figure 1); wherein the brushroll includes a cleaning medium configured to contact the surface to be cleaned; 
De Wit teaches the cleaning medium may comprise of wide range of materials one of the materials disclosed is polyester (brush elements 18; figure 2,4,8; col 5 lines 30-36, col 7 lines 49 -51).
However, De Wit fails to explicitly disclose that cleaning medium material is hydrophobic.
Beskow discloses the use hydrophobic material to be use for the brushroll (foam cylinder 702, figure 7a; para 0083, 0086) within a floor cleaning device. 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified De Wit to include the teachings of Beskow so that cleaning medium includes a hydrophobic textile material. This modification would in result more water being able to coalesced with the dirt since water can easily be removed from the brushroll since it is not absorbed.  
Regarding claim 3, De Wit teaches the textile material is formed by fibers made from a hydrophobic material (foam cylinder 702, figure 7a; para 0086).
Regarding claim 7, modified De wit et al. teach where the material forming the textile material has a hydrophobicity measured by a contact angle in a range from 90°  to 135° (is well known that a surface is hydrophobic when its static contact angle θ is > 90°).
Regarding claim 8, modified De wit et al. teach where the material forming the textile material has a hydrophobicity measured by a contact angle greater than 135°( it is well known that a surface is hydrophobic when its static contact angle θ is > 90°).
Regarding claim 9, modified De wit et al. teach wherein the material forming the textile material has a hydrophobicity measured by a contact angle in a range from 65° to 100° it is well known that a surface is hydrophobic when its static contact angle θ is > 90°).
Regarding claim 10, modified De Wit et al. teach the base having a front end and a rear end, where the brushroll is positioned that a portion of the cleaning medium extends forward of the front end (see figures 5-6)
Regarding claim 11, modified De Wit et al. teach the brushroll is a first brushroll, the base including a second brushroll offset from and parallel to the first brushroll (see figures 5-6)
Regarding claim 16, De wit et al. teach a floor cleaner (cleaning device 1; figure 8) comprising: a vacuum source (col 6 lines 25-28); a base movable (housing 2; figure 1) over a surface to be cleaned, the base having a suction inlet (inlet 13, figure 2) in fluid communication with the vacuum source; a cleaning medium supported by the base configured to contact the surface to be cleaned;
De Wit teaches the cleaning medium may comprise of wide range of materials one of the materials disclosed is polyester (brush elements 18; figure 2,4,8; col 5 lines 30-36, col 7 lines 49 -51).
However, De Wit fails to explicitly disclose that cleaning medium material is hydrophobic.
Beskow discloses the use hydrophobic material to be use for the brushroll (foam cylinder 702, figure 7a; para 0083, 0086) within a floor cleaning device. 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified De Wit to include the teachings of Beskow so that cleaning medium includes a hydrophobic textile material. This modification would in result more water being able to coalesced with the dirt since water can easily be removed from the brushroll since it is not absorbed.  
Regarding claim 22, De wit et al. teach where the material forming the textile material has a hydrophobicity measured by a contact angle in a range from 90° to 135° (it is well known that a surface is hydrophobic when its static contact angle θ is > 90°).
Regarding claim 23, De wit et al. teach where the material forming the textile material has a hydrophobicity measured by a contact angle in a range from 90°  to 135° (is well known that a surface is hydrophobic when its static contact angle θ is > 90°).
Regarding claim 24, De wit et al. teach where the material forming the textile material has a hydrophobicity measured by a contact angle greater than 135°( it is well known that a surface is hydrophobic when its static contact angle θ is > 90°).
Claims 6,13,21 are rejected under 35 U.S.C. 103 as being unpatentable over De Wit et al. (US 9186032 B2) in view of Pan et al (Functional Textiles for Improved Performance, Protection and Health)  as applied to claims 1,5,12 and 16 above, and further in view of Carter et al. ( US 20170347848 A1).
Regarding claim 6, De Wit as modified Pan teaches all limitations stated above in claim 1 and 5 except textile material includes nylon fibers.
Carter teaches that the roller for cleaning deice that includes longer and shorter bristles (where the longer bristles are nylon, para 0038).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified De Wit to include the teachings of Carter so that cleaning medium includes nylon. This modification would help with capturing debris.
Regarding claim 13, De Wit as modified Pan teaches all limitations stated above in claim 1 and 12 except the plurality of tufted bristles are arranged on the brushroll in a helical pattern.
 Carter teaches plurality of tufted bristles are arranged on the brushroll in a helical pattern (teaches a helical pattern para 0038).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified De Wit to include the teachings of Carter so that bristles are arranged in a helical pattern. This modification would help with capturing debris.
Regarding claim 21, De Wit as modified Pan teaches all limitations stated above in claim 16 and 20 except textile material includes nylon fibers.
Carter teaches that the roller for cleaning deice that includes longer and shorter bristles (where the longer bristles are nylon, para 0038).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified De Wit to include the teachings of Carter so that cleaning medium includes nylon. This modification would help with capturing debris.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/ Examiner, Art Unit 3723                                                                                                                                                                                            
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723